Citation Nr: 0113736	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension (claimed 
as a heart condition).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to May 1946.  
This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Hypertension was not manifested during service or within 
one year of service separation, and is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during 
service, nor may be presumed to have been so incurred.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for hypertension.  Essentially, the 
veteran claims that he developed a heart condition during 
service, which led to his present disorder.  Additionally, 
the veteran maintains that he had mumps in service, and that 
his current hypertension is related to the mumps.

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In that regard, the Board notes that all known 
medical records have been obtained and are associated with 
the claims file.  In April 2000, the veteran presented 
testimony in support of his claim at a hearing held at the 
RO.  The veteran has declined an opportunity to present 
testimony before the BVA.  The veteran was not afforded a VA 
examination in this case, but as will be explained below, the 
Board finds that a VA examination is not necessary in this 
case.  The Statement of the Case contains a review of all 
pertinent evidence and provided the veteran with applicable 
laws and regulations.  Most importantly, the Statement of the 
Case informed the veteran of the evidence necessary to 
substantiate his claim.  Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with the statutory duty to assist.

According to the law, a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Certain chronic diseases, such as hypertension, 
may be presumed to have been incurred during service if they 
become manifest to a degree of 10 percent or more within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show no findings, 
complaints, treatment, or reported history of hypertension.  
The entrance examination in January 1945 was unremarkable, 
and the heart and blood vessels were described as normal.  
The veteran submitted records from June 1945 which indicate 
that he was hospitalized for disability not due to result of 
his own misconduct.  According to the veteran, that 
hospitalization was for mumps and high fever, although the 
records do not indicate such.  The separation examination in 
May 1946 notes a chest x-ray film which reveals fairly a 
symmetrical cardiac enlargement.  A clinical evaluation for 
evidence of cardiopathy, on consultation, yielded negative 
results, except a "trichterbrust" type of thoracic 
deformity.  His respiratory system and cardiovascular system 
were shown as normal.

Submitted by the veteran were private treatment records for 
the period May 1994 through November 1999.  The records show 
that the veteran had received treatment for hypertension as 
early as May 1994.  Also submitted was a list of medications 
from the Health and Human Services Public Health Service 
dated in June 1999, which reflects that the veteran may be 
taking atenolol, simvastatin, dosazosin mesylate, 
tolbutamide, captopril, ascorbic acid, digoxin and aspirin.

A personal hearing was conducted at the RO in April 2000.  
The veteran testified that he had the mumps and a high fever 
while in service.  The veteran contended that when he was 
discharged, the doctors told him that he had an enlargement 
of the heart, which was a result of the mumps and high fever.  
As a result, according to the veteran, this condition has 
over time developed into his current hypertension.  He also 
testified that he did not seek any treatment for his heart 
condition until 1965, when he was treated for chest pains.  
However, he mentioned that according to the doctor who 
treated him at that time, the 1965 treatment records were 
unavailable.  The veteran further testified that all of his 
doctors have told him that the high fever in service in all 
probability led to his current disability.  However, the 
veteran has not provided specific names of any such doctors. 

Based on this evidence it is clear that the veteran presently 
has hypertension as claimed.  However, there is no medical 
evidence to indicate that the veteran incurred hypertension 
during service or within one year of service separation.  
Rather, the first diagnosis of hypertension of record is no 
earlier than May 1994, which is many years following 
separation from service.  In the absence of evidence that in 
some way relates the veteran's hypertension to service, or 
suggests such a relationship, there is no basis for direct or 
presumptive service connection for hypertension.

The veteran clearly believes that his hypertension is related 
to his active service, including treatment for mumps and high 
fever during service.  However, the Board may only consider 
independent medical evidence of record to support its 
findings and cannot render its own medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
the veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the present case, there is simply no medical evidence 
supporting the veteran's contentions.

The Board acknowledges that the veteran has not been afforded 
a VA examination with this claim.  However, the Board finds 
that a VA examination is not necessary in this case, due to 
the lack of evidence indicating any sort of etiological 
relationship between the veteran's current hypertension and 
his active service.  Under the newly enacted VCAA, a VA 
examination is necessary only when the record contains 
competent evidence of a current disability and some evidence 
that the current disability may be associated with military 
service, but the file does not contain sufficient medical 
evidence to make a decision on the claim.  See VCAA, Pub.L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In addition, according to 
proposed VA regulations implementing the VCAA, evidence 
indicating that a disability or symptoms may be associated 
with the claimant's service could be satisfied by evidence 
showing continuity of symptoms of a disability since the 
veteran's release from active duty, post-service treatment 
for a condition, or other possible association with military 
service.  See 66 Fed. Reg. 17834, 17836 (proposed April 4, 
2001) (to be codified at 38 CFR § 3.159 (c)(4)).  However, in 
the present case, there is no evidence that the veteran 
developed hypertension until many years following service.  
As well, the veteran testified at the April 2000 hearing that 
in 1965, he first sought treatment for chest pains.  The only 
evidence supporting the veteran's claim is his own 
contentions, set forth in part in his hearing testimony, such 
that he had mumps and high fever in service, which caused an 
enlargement of his heart, and which eventually led to his 
current disability, hypertension.  However, as indicated 
above, the veteran's contentions are not competent medical 
evidence, and are not otherwise supported by any of the other 
evidence of record.  

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt doctrine is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

